Citation Nr: 1508941	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  14-35 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include lung cancer, to include as due to exposure to herbicides and ionizing radiation.

2.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicides and ionizing radiation.

3.  Entitlement to service connection for bladder cancer, to include as due to exposure to herbicides and ionizing radiation.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi.  The claims are now under the jurisdiction of the RO in Providence, Rhode Island.  

The Veteran supplied testimony before the undersigned Veterans Law Judge at a video conference hearing in January 2015.  The transcript has been made part of the Veteran's electronic claims file. 

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran had no service in the Republic of Vietnam, and was not exposed to herbicide agents during service.

2.  The Veteran was not exposed to ionizing radiation in service.

3.  The preponderance of evidence is against a finding that the Veteran's currently-claimed cancer of the lungs, skin and bladder is the result of a disease or injury incurred in active duty service, including as due to alleged in-service exposure to herbicidal agents and radiation.


CONCLUSIONS OF LAW

1.  The Veteran's lung cancer was not incurred in or aggravated by his military service; and may not be presumed to have been incurred in service, including as due to herbicide exposure and ionizing radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2014).

2.  The Veteran's skin cancer was not incurred in or aggravated by his military service; and may not be presumed to have been incurred in service, including as due to herbicide exposure and ionizing radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2014).

3.  The Veteran's bladder cancer was not incurred in or aggravated by his military service; and may not be presumed to have been incurred in service, including as due to herbicide exposure and ionizing radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's electronic claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Adequate notice, pertaining to the Veteran's service connection claims, was supplied to him in May and December 2011.

The duty to assist the Veteran in the development of the service connection claims has also been met.  The Veteran's service treatment records, and post service private medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claims.  Also, extensive development has been undertaken in light of the Veteran's claims of in-service exposure to herbicides and radiation.  This included the RO attempting to obtain any Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) or other records of exposure to radiation, but the National Personnel Records Center (NPRC) provided a negative response.  The appellant has not informed VA of any outstanding existing medical records which may be helpful in the adjudication of his claims.  

The Board has considered whether the Veteran should be scheduled for a VA examination with medical opinions regarding a possible relationship between his claimed cancer of the lungs, skin and bladder and his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide these claims.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide a veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  As is discussed in greater detail below, the Board notes the following:  the service treatment records are negative for any complaints or findings of cancer, or symptoms relating the lungs, skin and bladder; the clinical records do not support the possibility of a relationship between the post service diagnoses of lung, skin and bladder cancer; and most importantly, there is no clinical indication that any such disability is causally related to or aggravated by active service.  Based on the foregoing, the record does not establish that an examination is warranted pursuant to McLendon.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  This included providing testimony at a hearing conducted by the undersigned in January 2015.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Laws and Regulations/Factual Background/Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) . 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The United States Court of Appeals for Veterans Claims has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. Sept. 14, 2009).

The Veteran asserts that his claimed lung, skin and bladder cancers were caused by either exposure to Agent Orange and radiation while serving in Okinawa.  See March 2013 letter to the RO.  In addition, he has asserted that his bladder cancer resulted from radiation exposure during service.  See also VA Form 21-526, received in March 2011.  

The Veteran's service treatment records make no mention of any complaints or findings relating to either respiratory-related problems, or those affecting the skin or bladder.

Post service private medical records of record do document treatment afforded the Veteran for lung cancer, skin (including basal cell carcinoma, melanoma and solar keratosis) cancer and bladder cancer.  These are shown to have first been manifested, respectively, in 2008, 1996 and 2007.  

Regarding herbicides, applicable law provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The National Personnel Records Center (NPRC) in May 2011 informed VA that the Veteran did not have service in Vietnam.  This is not detrimental to the Veteran's claim, in that he is alleging his Agent Orange exposure occurred in Okinawa.  

In this case, the Veteran does not contend that he served in Vietnam, or that the alleged exposure to herbicides occurred in Vietnam.  Rather, he has alleged that he was exposed to herbicides and radiation in Okinawa, Japan.  The Veteran's personnel records confirm he had service from January 1965 to April 1966 with the United States Army Pacific (USARPAC) Command in Okinawa.  The Veteran's DD 214 also shows he had 1 year and three months of foreign service with the USARPAC Command.

While the Department of Defense has confirmed the operational use, testing, and disposal of Agent Orange and other herbicides outside of Vietnam, such exposure is not presumed for any veteran.  As part of assertions dated in March 2011 (see page 10 of his VA Form 21-526), the Veteran claimed that, in his capacity as a sentry dog handler while stationed in Okinawa, Japan, Agent Orange was used to maintain a clear field of vision for security purposes.  He added this caused his later development of respiratory and skin cancers.  He added that he was also exposed to radiation while working security at the 137th Ordnance Company, Henoko Army Ordnance Depot; this he alleged caused his bladder cancer.  

Notwithstanding the lack of any presumption of exposure to herbicides, the Board finds that the Veteran was not actually exposed during service to any herbicide agent as set under the presumptive provisions.  There is no record of actual exposure to Agent Orange or other tactical herbicides.  In this case, VA undertook extensive development of the evidence to verify any such exposure.  Of record is a VA Memorandum, dated in September 2012 from the RO JSRRC (United States Army and Joint Services Records Research Center) Coordinator.  As part of this Memorandum, a finding was made that the Veteran was not exposed to Agent Orange during his period of service in Okinawa, Japan.  Okinawa, Japan was noted not to be on the Department of Defense list of herbicide storage and test sites.  The Veteran may be competent in some circumstances to report such exposure, where there are reliable indicators of the type of agent used and reliable indicators of actual contact with the agent.  The Board has accordingly considered the Veteran's assertions regarding actual exposure.  To this, a February 2013 lay statement, from a service member asserting he was a security officer in the 137th in 1967 and 1968, indicated that the duties of a sentry dog handler entailed being near the igloo storage area for several hours per day.

The Veteran, in a March 2013 letter, made additional assertions regarding his claims.  Here, he claimed that his three cancers were caused by his expose to radiation.  He added, again, that he was exposed to Agent Orange while stationed at the 137th Ordnance Company in Henoko, Okinawa.  The Veteran claimed that his primary duties involved guarding igloos which contained radioactive material.  The radioactive material was, he added, nuclear weapons.  He added the cumulative effect of his exposure to the radioactive materials caused him to develop his several cancers.  He supplied a website which he alleged showed that the American Cancer Society had found that radiation caused the development of cancer.  

While the Veteran has also supplied photographs, one of which he claims to show a barrel containing Agent Orange, more probative weight in this case is placed on the extensive development undertaken by VA in which it was determined that he was not exposed to Agent Orange.

In sum, while cancer of the lung is an Agent Orange presumptive disease (see 38 C.F.R. § 3.309(e), the Board finds that the Veteran was not exposed to any herbicide agent, including Agent Orange/herbicide during service.  

The Board also notes that the Veteran has asserted that his three diagnosed cancers are related to his exposure to radiation.  

The Board observes that service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is warranted for certain diseases present in "radiation-exposed Veterans."  Second, a "radiogenic disease" may be service-connected on a direct basis after specified developmental procedures are conducted under the framework of 38 C.F.R. § 3.311.  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, direct service connection must still be considered by way of in-service incurrence or aggravation, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

First, § 3.309(d) provides presumptive service connection for listed diseases if they become manifest in a radiation-exposed Veteran, defined under the regulation.  The listed diseases under § 3.309(d) do include cancer of the lung.  Here, however, the Veteran cannot meet the qualification of a "radiation-exposed Veteran" under this regulation because he has not participated in any "radiation-risk activity" enumerated under § 3.309(d)(3)(ii), including onsite participation in a test involving the atmospheric detonation of a nuclear device, participation in the post-World War II occupation of Hiroshima and Nagasaki from 1945-1946, internment as a prisoner of war in Japan during World War II, etc.  Therefore, the Veteran cannot be presumptively service-connected for radiation exposure under § 3.309(d).

In the alternative, 38 C.F.R. § 3.311 does not provide presumptive service connection for "radiogenic disease" but provides special procedures to help a Veteran or his survivors prove his claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of a "radiogenic disease" listed under 38 C.F.R. § 3.311(b)(2), or other claimed diseases considered to be "radiogenic," through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4).  The governing regulation states that, in all claims in which it is established that a "radiogenic disease" first became manifest after service, and it is contended that the disease resulted from ionizing radiation exposure, a dose assessment will be made.  38 C.F.R. § 3.311(a)(2).



In this case, lung cancer, skin cancer, urinary bladder cancer and "any other cancer" are listed among the several recognized "radiogenic diseases" under 38 C.F.R. § 3.311(b)(2)(i).  Therefore, with the Veteran's supplied contentions of these three recognized radiogenic diseases, a basis under § 3.311 to trigger special developmental procedures to help the Veteran prove his service connection claims is found.

As part of a radiation dose assessment questionnaire, dated in January 2012, and supplied by the Veteran, he claimed to have worked from January 1965 to March 1966 with the 137th Ordnance Company at the Henoko Depot, Okinawa, Japan.  He provided no information pertaining to copies of training records associated with radiation training; list of radioactive commodities he worked with, and the source strength and type; list of radiation producing devices including model numbers; time spent working with radioactive sources; and copies of radiation dose records.  

A February 2012 letter from the Department of the Army Dosimetry Center states that research of its files revealed no records of the Veteran having been exposed to ionizing radiation.  In March 2012, NPRC informed VA that a DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) pertaining to the Veteran was not of record.

A February 2013 lay statement, from a service member asserting he spent 18 months at the 137th Ordnance Company located adjacent to Henoko as a Nuclear Weapons Officer.  His duties exposed him to daily contact with nuclear weapons.  He added these duties also involved cleaning radioactive surfaces with solvents to remove radioactive and toxic dust.  He also claimed that Geiger counters were used from time to time, but they did not measure doses received by service members.  He indicated that the Veteran was exposed to radiation emissions from weapons, and he did not believe security members were required to wear dosimeters to measure the exposure.  

Treatise evidence supplied by the Veteran, dated in January 2013, from The Asian-Pacific Journal, seems to support a finding that nuclear weapons were stored in the village of Henoko in Okinawa.  This site was noted to include the location of the Army's 137th Ordnance Company.  

Also of record is a July 14, 2014, VA Memorandum from the Director of Compensation Service to the Under Secretary of Health.  This Memorandum, addressing Radiation Review under 38 C.F.R. § 3.311, addresses in detail the Veteran's medical history, as well as his service-related duties.  A dose estimate was requested to be prepared, and an opinion as to the likelihood that the Veteran's skin, bladder and lung cancers were the result of occupational exposure to ionizing radiation was sought.  

In response, a July 23, 2014 VA Memorandum, from the Director of the Post-9/11 Era Environmental Health Program (DEHP) to the Director of Compensation Service, shows that the addressed subject dealt with a radiation review.  The document stated that the Veteran had been diagnosed with respiratory cancer in 2009, skin cancer in 1996, and bladder cancer in 2003.  It was added that a June 2014 letter from the U.S. Army Institute of Public Health, located at the Aberdeen Proving Ground in Maryland, stated that it was unlikely that the Veteran was exposed to ionizing radiation in excess of 1.0 millisevert (0.1 rem), the limit considered safe for the general public.  The Memorandum added that since the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it was unlikely that the Veteran's skin, bladder and lung (respiratory) cancer could be attributed to radiation exposure while in the military.  

A letter dated July 24, 2014, from the Director of Compensation Service to the Veteran, states that there was no reasonable possibility that the Veteran's skin, bladder and lung (respiratory) cancer are the result of occupational exposure to ionizing radiation during military service.  The letter also included specific information included in the July 23, 2014, Memorandum from the DEHP.  

In reaching a decision under 38 C.F.R. § 3.311, as the Veteran is not shown to have been exposed to ionizing radiation, a referral of this case to the Under Secretary for Benefits for an opinion as to whether sound scientific medical evidence can support the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service, and consideration of the factors as listed in 38 C.F.R. § 3.311(e), need not be undertaken.  Wandel v. West, 11 Vet. App. 200, 204-05 (1998).  Based on the foregoing, the Board finds that the evidence does not warrant a grant of the benefits sought under 38 C.F.R. § 3.311.

Although service connection is not presumed, and neither herbicide and/or radiation exposure is not presumed or otherwise shown by the record, as noted, service connection can also be established by showing that the claimed disabilities were incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service.  See Combee, at 1043.  After a review of all of the evidence, the Board finds that the weight of the evidence clearly demonstrates that symptoms of either the lungs, skin or bladder were not chronic in service and the Veteran's post service diagnoses of his three claimed cancers are not related to service.  None of the medical records on file include an opinion relating any of these cancers to the Veteran's military service.  In other words, even assuming that the Veteran was exposed to either Agent Orange and/or radiation -- which has been disproven (see above discussion), there is no medical opinion of record that specifically and conclusively relates any of the claimed disabilities to this exposure.

In reaching this determination, the Board does not question the Veteran's sincere belief that the cause of his three claimed cancers are related to his service, and specifically, as a consequence of exposure to Agent Orange and/or exposure to radiation.  He has submitted statements, by himself and others, expressing the belief that his claimed disorders are related to service and specifically to his in-service exposure to Agent Orange and/or radiation.  The Board notes that although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), this specific issue of a nexus to service falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran (nor the other service members who submitted lay statements) is not found to be competent to make statements regarding the etiology of his claimed cancers, especially as due to presumed herbicide exposure or claimed radiation exposure during service.  Certain disabilities, such as cancer, are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on etiology.  These disabilities are not diagnosed by unique and readily identifiable features and do not involve a simple identification that a layperson is competent to make.  For instance, cancers of the lungs, skin and bladder all require diagnostic testing and specialized medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  But see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).

In light of the above discussion, the Board concludes that the evidence does not support the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

                                                                                              (Continued on next page)
















ORDER

Service connection for a respiratory disorder, to include lung cancer, to include as due to exposure to herbicides and ionizing radiation, is denied.  

Service connection for skin cancer, to include as due to exposure to herbicides and ionizing radiation, is denied.  

Service connection for bladder cancer, to include as due to exposure to herbicides and ionizing radiation, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


